Filed 5/21/14 P. v. Tubb CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B250181
                                                                          (Super. Ct. No. 2011042874)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

BRYCE KARSTEN TUBB,

     Defendant and Appellant.


                   Bryce Karsten Tubb appeals a judgment entered after he pled guilty to identity
theft and forgery (Pen. Code, §§ 530.5, subd. (c)(3), 475, subd. (b))1 and admitted to prior
prison enhancements (§ 667.5, subd. (b)). The trial court sentenced Tubb to one year four
months in state prison, with six days of presentence custody credit consisting of four days
spent in custody and two days conduct credit.
                   Tubb contends, and the People concede, that he is entitled to four days of
presentence conduct credit. We agree.
                                           FACTUAL BACKGROUND
                   We omit the facts of the crimes because Tubb pled guilty and his only claim
relates to sentencing credits.
                   On June 3, 2011, Tubb committed the crimes for which he was convicted. He
spent four days in custody before the trial court sentenced him.


1
    All statutory references are to the Penal Code.
                                         DISCUSSION
              Tubb is entitled to four days of presentence conduct credit for the four days he
spent in custody. When Tubb committed his crimes (between September 28, 2010, and
October 1, 2011), conduct credits for defendants convicted of felonies and sentenced to state
prison were governed by section 2933, former subdivision (e)(1). (Stats. 2010, ch. 426,
§ 1.) That version authorized day-for-day conduct credits: "Notwithstanding Section 4019
. . . a prisoner sentenced to the state prison under Section 1170 for whom the sentence is
executed shall have one day deducted from his or her period of confinement for every day
he or she served in a county jail . . . from the date of arrest until state prison credits pursuant
to this article are applicable to the prisoner." (§ 2933, former subd. (e)(1).) Tubb’s prior
convictions are not disqualifying convictions under section 2933, former subdivision (e)(3),
because they were not serious or violent. (§§ 1192.7, subd. (c), 667.5, subd. (c).)
                                         DISPOSITION
              The trial court is directed to modify the judgment and amend the abstract of
judgment to reflect that Tubb is awarded four days custody credit and four days conduct
credit for a total of eight days presentence custody credit. The clerk shall prepare an
amended abstract of judgment incorporating the modification and forward a certified copy
to the Department of Corrections and Rehabilitation. As modified, the judgment is
affirmed.
              NOT TO BE PUBLISHED.



                                            GILBERT, P.J.
We concur:



              YEGAN, J.



              PERREN, J.

                                                 2
                                     Kevin J. McGee, Judge

                                Superior Court County of Ventura

                           ______________________________


             Richard B. Lennon, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Tannaz Kouhpainezhad, Deputy Attorney General,
for Plaintiff and Respondent.




                                               3